Name: Decision No 2/1999 of the Association Council established under the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part of 1 April 1999 establishing a double-checking system for exports of certain ECSC steel products from the Republic of Poland to the European Community for the period 1 April to 31 December 1999
 Type: Decision
 Subject Matter: trade policy;  European construction;  Europe;  iron, steel and other metal industries
 Date Published: 1999-05-28

 Avis juridique important|21999D0528(01)Decision No 2/1999 of the Association Council established under the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part of 1 April 1999 establishing a double-checking system for exports of certain ECSC steel products from the Republic of Poland to the European Community for the period 1 April to 31 December 1999 Official Journal L 133 , 28/05/1999 P. 0044 - 0056DECISION No 2/1999 OF THE ASSOCIATION COUNCILestablished under the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other partof 1 April 1999establishing a double-checking system for exports of certain ECSC steel products from the Republic of Poland to the European Community for the period 1 April to 31 December 1999(1999/348/EC)THE ASSOCIATION COUNCIL,Whereas the contact group referred to in Article 10 of Protocol 2 of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland (hereinafter referred to as "Poland"), of the other part, which entered into force on 1 February 1994, met on 29 January 1999 and agreed to recommend the Association Council established under Article 102 of the Europe Agreement that a double-checking system without quantitative restrictions should be established for the period from 1 April to 31 December 1999;Whereas the Association Council, having been supplied with all relevant information, has agreed with this recommendation,HAS DECIDED AS FOLLOWS:Article 11. For the period 1 April to 31 December 1999, imports into the Community of the products listed in Annex I originating in Poland shall be subject to the presentation of a surveillance document conforming to the model shown in Annex II issued by the competent authorities of the Community.2. The classification of the products covered by this Decision is based on the tariff and statistical nomenclature of the Community (hereinafter called the "Combined Nomenclature", or in abbreviated form "CN"). The origin of the products covered by this Decision shall be determined in accordance with the rules in force in the Community.3. For the period 1 April to 31 December 1999, imports into the Community of the iron and steel products listed in Annex I which originate in Poland shall, in addition, be subject to the issue of an export document by the competent Polish authorities. Presentation by the importer of the original of the export document shall be effected not later than 31 March of the year following that in which the goods covered by the document were shipped. Shipment shall be considered to have taken place on the date of loading on to the exporting means of transport.4. The export document referred to in paragraph 3 shall conform to the model shown in Annex III. It shall be valid for exports throughout the customs territory of the Community.5. An export document will not be required for goods already shipped to the Community before the date of application of this Decision, provided that their destination has not changed from a non-Community to a Community destination and provided that those goods which, under the prior surveillance regime applicable in 1999, could be imported only on presentation of a surveillance document are in fact accompanied by such a document.6. Poland shall notify the Community of the names and addresses of the appropriate Polish governmental authorities which are authorised to issue and verify export documents together with specimens of the stamps and signatures they use. Poland shall also notify the Community of any change in these particulars.7. Certain technical provisions on the implementation of the double-checking system are set out in Annex IV.Article 21. Poland shall undertake to supply the Community with precise statistical information on the export documents issued by the Polish authorities pursuant to Article 1. Such information shall be transmitted to the Community by the end of the month following the month to which the statistics relate.2. The Community shall undertake to supply Poland with precise statistical information on surveillance documents issued by Member States in respect of the export documents issued by Poland pursuant to Article 1. Such information shall be transmitted to the Polish authorities by the end of the month following the month to which the statistics relate.Article 3If necessary, at the request of either of the Parties, consultations shall be held on any problems arising from the operation of this Decision. Such consultations shall be held promptly. Any consultations held under this Article shall be approached by both Parties in a spirit of cooperation and with a desire to reconcile the difference between them.Article 4Any notices to be given under this Decision shall be given:- in respect of the Community, to the Commission of the European Communities (DG I.D.2 and DG III.C.1),- in respect of Poland, to the Mission of Poland to the European Communities; and to the Ministry of Economy of Poland.Article 5This Decision shall be binding on both the Community and Poland which shall, each for its part, take the measures necessary to implement it.Article 6This Decision shall enter into force on the date of its adoption.It shall apply with effect from 1 April 1999.Done at Brussels, 1 April 1999.For the Association CouncilThe PresidentB. GEREMEKANNEX IPOLANDLIST OF PRODUCTS SUBJECT TO DOUBLE CONTROL (1999)Angles, shapes and sections of iron or non-alloy steelU Sections72163111721631197216319172163199I Sections72163211721632197216329172163299H Sections7216331072163390ANNEX II>PIC FILE= "L_1999133EN.004702.EPS">>PIC FILE= "L_1999133EN.004801.EPS">>PIC FILE= "L_1999133EN.004901.EPS">>PIC FILE= "L_1999133EN.005001.EPS">ALLEGATO III>PIC FILE= "L_1999133EN.005102.EPS">>PIC FILE= "L_1999133EN.005301.EPS">ANNEX IVPOLANDTECHNICAL ANNEX ON THE DOUBLE-CHECKING SYSTEM1. The export documents shall measure 210 x 297 mm. The paper used shall be white writing paper, sized, not containing mechanical pulp, and weighing not less than 25 g/m2. They shall be made out in English. If they are completed by hand, entries must be in ink and in printed script. These documents may comprise additional copies duly indicated as such. If the documents have several copies only the top copy is the original. This copy shall be clearly marked as "original" and other copies as "copies". Only the original shall be accepted by the competent authorities of the Community as being valid for the control of export to the Community in accordance with the provisions of the double-checking system.2. Each document shall bear a standardised serial number, whether or not printed, by which it can be identified. This number shall be composed of the following elements:- two letters identifying the exporting country as follows: PL,- two letters identifying the intended Member State of customs clearance as follows:BE = BelgiumDK = DenmarkDE = GermanyEL = GreeceES = SpainFR = FranceIE = IrelandIT = ItalyLU = LuxembourgNL = NetherlandsAT = AustriaPT = PortugalFI = FinlandSE = SwedenGB = United Kingdom,- a one-digit number identifying the year, corresponding to the last figure in the respective year, e.g. 9 for 1999,- a two-digit number from 01 to 99, identifying the particular issuing office concerned in the exporting country,- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.3. Products shall be shipped during the calendar year appearing in Box No 3 of the export document.4. Since the importer needs to present the original export document when requesting an import document, export documents should, as far as possible, be issued in respect of individual commercial transactions, not global contracts.5. Poland need not show price information on the export document if there is a genuine need to protect commercial confidentiality. In such cases, Box No 9 of the export document should indicate the reason for not showing the price information and that it is available to the competent authorities of the Community on request.6. Export documents may exceptionally be issued after the shipment of the products to which they relate. In such cases they must bear the endorsement "issued retrospectively".7. In the event of a theft, loss or destruction of an export document, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate on any such document so issued shall bear the endorsement "duplicate". The duplicate shall bear the date of the original export document.8. The competent authorities of the Community shall be informed immediately of the withdrawal or modification of any export documents already issued and, where relevant, of the basis for such action.